Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q ☑ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-09358 BULOVA TECHNOLOGIES GROUP, INC. (Exact name of registrant as specified in its charter) Florida (State or other jurisdiction of incorporation or organization) 83-0245581 (IRS Employer Identification No.) 2alkenburg Road Tampa, Florida 33619 (Address of principal executive offices) (Zip Code) (727) 536-6666 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Common Stock, $.0 0 1 par value (Title of Class) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes ☑ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes ☑ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company ☑ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes ☐ No ☑ As of August 13, 2014 the Company had 56,030,068 shares of Common Stock and 4,000,000,000 shares of Preferred Stock issued and outstanding. Table Of Contents BULOVA TECHNOLOGIES GROUP, INC. FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2014 TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item1. Financial Statements 3 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item4. Controls and Procedures 20 PART II – OTHER INFORMATION Item6. Exhibits 20 Signatures 21 2 Table Of Contents PART I Item1. Consolidated Financial Statements BULOVA TECHNOLOGIES GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, September 30, (unaudited) ASSETS Cash and equivalents $ $ Accounts receivable Inventory Other current assets Total current assets Property, plant and equipment Other assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Accounts payable $ $ Accrued expenses Current portion of long term debt Total current liabilities Shareholder loans ) ) Long term debt, net of current portion Total liabilities Commitments and contingencies - - Shareholders’ deficit: Preferred stock, $.00001 par, authorized 5,000,000,000 shares; 4,000,000,000 issued and outstanding at June 30, 2014 and September 30, 2013 Common stock, $.001 par; authorized 500,000,000 shares; 50,072,004 and 21,001,316 issued and outstanding at June 30, 2014 and September 30, 2013 Subscription receivable ) ) Additional paid in capital in excess of par Retained deficit ) ) Total shareholders’ deficit ) ) Total liabilities and shareholders’ equity $ $ See accompanying notes to consolidated financial statements. 3 Table Of Contents BULOVA TECHNOLOGIES GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS
